Citation Nr: 1112888	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-42 062A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder, to include as due to personal assault.

2.  Entitlement to service connection for a vision disorder, to include as due to personal assault.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    

The Veteran's claims file was originally received by the Board in July 2010.  Based on procedural documentation associated with the claims file, it was determined that an appeal had been perfected as to the above-captioned issues, and that the Veteran had requested a hearing in conjunction with his appeal on those issues.  38 C.F.R. § 20.702 (2010).  The appeal was remanded in August 2010 so that the Board hearing could be conducted.  

It has, however, been subsequently determined that an appeal was never perfected with respect to the above-captioned issues.  38 C.F.R. § 20.201 (2010).  Because no appeal was perfected, the Board does not have jurisdiction over those issues.  38 C.F.R. § 20.201 (2010).  Because the Board does not have jurisdiction over the issues, there is no need for a hearing to be conducted.  38 C.F.R. § 20.700 (2010).

Accordingly, the August 25, 2010 Board decision addressing the issues of entitlement to service connection for posttraumatic stress disorder, entitlement to service connection for a vision disorder, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus is vacated.





	                        ____________________________________________
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals


